UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7445



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DONALD S. PRITT,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Parkersburg. Joseph Robert Goodwin,
District Judge. (CR-98-176, CA-01-1045)


Submitted:   February 27, 2003            Decided:   March 12, 2003


Before MOTZ and KING, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Donald S. Pritt, Appellant Pro Se. Michael Lee Keller, OFFICE OF
THE UNITED STATES ATTORNEY, Charleston, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Donald S. Pritt seeks to appeal the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on his motion filed under 28 U.S.C. § 2255 (2000).           We have

reviewed the record and conclude on the reasoning of the district

court that Pritt has not made a substantial showing of the denial

of a constitutional right. See United States v. Pritt, Nos. CR-98-

176; CA-01-1045 (S.D.W. Va. July 30, 2002).         Accordingly, we deny

a certificate of appealability and dismiss the appeal.              See 28

U.S.C. § 2253(c) (2000).     We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and   argument   would   not    aid   the

decisional process.




                                                                  DISMISSED




                                    2